PER CURIAM.
By a special election a city council member was elected to fill a vacancy created by the resignation of a prior council member. The trial court ruled that the term of office of the newly elected council member extends only to the next general election rather than to the end of the term for which the prior council member was elected. Although we agree that the controlling city ordinances are somewhat ambiguous, it is our conclusion that those ordinances provide that the term of office of the newly elected council member extends to the entire unexpired term of the prior council member. Accordingly, this cause is reversed and remanded with directions that a final judgment be entered in accordance herewith.
DOWNEY, C. J., and ANSTEAD and LETTS, JJ., concur.